DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Note
 	In the Notice of Allowance mailed 5/25/22, claim 7 was canceled in the examiner’s amendment. However, this fact was not properly specified in the listing of the claims allowed. Hence, this Corrected Notice of Allowance is being mailed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Hayes Hunter on 5/17/2022.
The application has been amended as follows: 

Claims
1. A diffuser for a jet pump of a separator for separating contaminants from a first fluid stream in which the contaminants are entrained 
an inlet portion having [[an]] a diffuser inlet which is adapted to receive [[a]] the first fluid stream including the r
an outlet portion in fluid communication with the inlet portion and having [[an]] a diffuser outlet through which the first fluid stream can exit the diffuser, 
first fluid stream is defined which extends from the diffuser inlet to the diffuser outlet, and diffuser outlet defines a second flow area which is greater than the first flow area so that a velocity of the first fluid stream flowing through the diffuser inlet is greater than a velocity of the first fluid stream flowing through the diffuser outlet, the diffuser outlet defining first maximum internal dimension; 
a transition portion disposed between the inlet portion and the outlet portion, the transition portion defining a third flow area which is greater than the first flow area but less than the second flow area, and an opening defining econd maximum internal dimension; and 
a communication port extending through a wall of the diffuser and having a [[an]] port inlet which communicates with an interior of the diffuser and [[an]] a port outlet which communicates with an exterior of the diffuser, port inlet of the communication port is located at a position along the flow path which is between the diffuser inlet diffuser outlet and with at least a portion of the port inlet located below a longitudinal center axis of the diffuser during use, so that the entrained contaminants which have become separated from the first fluid stream during flow along the flow path can be removed from the diffuser through the communication port; 
second maximum internal dimension defined first maximum internal dimension defined diffuser outlet
defines  a third maximum internal dimension of an opening at least partially defined by the lip, the lip being disposed in the flow path, an internal bore of the diffuser increasing from the third maximum internal dimension described by the lip to the first maximum internal dimension defined  portion, with at least a portion of the communication port overlapping the lip in a radial direction perpendicular to the longitudinal center axis of the diffuser. 
2. A diffuser as claimed in claim 1, in which the port outlet of the communication port is adapted to be exposed to a fluid at a pressure which is lower than a pressure of the first fluid stream contained within the diffuser.  
3. A diffuser as claimed in claim 1, in which the communication port extends through a part of the wall of the diffuser which is disposed lowermost during use.  
4. A diffuser as claimed in claim 3, in which the communication port is disposed at a position below 
5. A diffuser as claimed in claim 1, further comprising a contaminant outlet tube in fluid communication with the port outlet of the communication port.  
6. A diffuser as claimed in claim 1, in which the first maximum internal dimension is a first diameter, and the second maximum internal dimension is a second diameter, and the inlet defines maximum internal dimension which is a third diameter, the first diameter third diameter second diameter third diameter first diameter
7. (Canceled)
8. A diffuser as claimed in claim [[7]] 6, in which the third maximum internal dimension of the opening at least partially defined by the lip is a fourth diameter, and the [[an]] internal bore of the diffuser increases from the fourth diameter at least partially defined first diameter defined by the outlet.  
9. A diffuser as claimed in claim [[7]] 6, in which the lip defines a surface which faces generally towards the diffuser outlet
10. A diffuser as claimed in claim 9, in which the diffuser defines a longitudinal center axis extending from the diffuser inlet to the diffuser outlet, and in which the lip surface is disposed transverse to the longitudinal center axis.  
11. A diffuser as claimed in claim 10, in which the lip surface is disposed at an angle of at least 1° relative to a line which is perpendicular to the longitudinal center axis.  
12. A diffuser as claimed in claim 9, in which the lip surface is declined in a direction from an upper region of the diffuser towards a lower region of the diffuser.  
13. A diffuser as claimed in claim 1, in which the communication port is located in the region of an intersection between the transition portion and the outlet portion.  
14. A diffuser as claimed in claim 9, in which the lip surface comprises a lower region having an edge which is disposed above the port inlet and proximate to the port inlet in a direction along the length of the diffuser, so as to promote the flow of contaminants from the lip surface towards the port inlet.  
15. A diffuser as claimed in claim 1, in which the port inlet of the communication port opens into the outlet portion of the diffuser.  
16. A diffuser as claimed in claim 15, in which part of the port inlet of the communication port opens into the transition portion.  
17. A diffuser as claimed in claim 1, further comprising a channel extending at least part way around an internal surface of the diffuser, in which the channel communicates with the communication port of the diffuser and serves for directing the contaminants to the port inlet of the communication port.  
18. A diffuser as claimed in claim 17, in which the channel is defined by a channel element which is located within the diffuser at a position along the flow path disposed between the diffuser inlet 
19. A diffuser as claimed in claim 18, in which the channel element is an annular insert which is locatable within [[a]] the internal bore of the diffuser.  
20. A diffuser as claimed in claim 18, in which the channel element comprises at least one flow passage which communicates with the channel, such that contaminants can be drawn through said flow passage into the channel, and then out of the diffuser through the communication port.  
21. A diffuser as claimed in claim 20, further comprising at least one downstream flow passage having a first end which opens into the channel, and a second end which opens into the interior of the diffuser at a location which is downstream of the communication port.  
22. A diffuser as claimed in claim 21, in which the at least one downstream flow passage extends through a body of the channel element.  
23. A diffuser as claimed in claim 20, further comprising at least one upstream flow passage having a first end which opens into the channel, and a second end which opens into the interior of the diffuser at a location which is upstream of the communication port.  
24. A diffuser as claimed in claim 23, in which the at least one upstream flow passage is defined between an external surface of a part of the channel element and [[an]] the internal surface of the diffuser and defines an annular passage extending around the external surface of said part of the channel element.  
25. A diffuser as claimed in claim 18, in which the channel element comprises a shoulder part adapted to abut [[an]] the internal surface of the diffuser and a channel part which extends from the shoulder part and defines at least part of the channel.  
26. A jet pump comprising a diffuser according to claim 1.  
27. A separator comprising a jet pump having a diffuser according to claim 1.  
28. A separator according to claim 27, further comprising: a housing defining [[an]] a housing inlet and a drain; a first chamber provided within the housing, the first chamber arranged to receive a second housing inlet for flow along the first chamber; and an impaction surface provided within the housing and located downstream of the first chamber; in which the jet pump is located downstream of the impaction surface and arranged to generate a pressure differential which draws the second 
29. A separator according to claim 28, further comprising a second second second second second port outlet of thesecond 
30. A separator according to claim 28, in which the jet pump further comprises a fluid injection assembly at least a portion of the second fluid stream mix with first at least a portion of the second fluid stream into the diffuser, and a flange for securing the injection assembly to the housing, the flange being sealingly coupled to the housing via a friction weld.  
31. A separator according to claim 28, in which the jet pump is a primary jet pump and the separator comprises a secondary jet pump for evacuating contaminants from the second 
32. A separator according to claim 31, in which the secondary jet pump communicates with the drain so that the contaminants can exit the separator through the drain.  
33. A separator according to claim 31, in which the secondary jet pump receives a portion of the first fluid stream entering an inlet of the primary jet pump a first injection assembly of the primary jet pump.  
34. A separator according to claim 33, in which the secondary jet pump comprises a second fluid injection assembly and a second diffuser, and in which a communication channel is provided between the first injection assembly of the primary jet pump and the second injection assembly of the secondary jet pump, the communication channel being routed internally of the housing.  
35. A separator according to claim 33, in which the second diffuser of the secondary jet pump has [[an]] a second outlet which communicates with a lower chamber of the separator, which defines the drain.  
36. A separator according to claim 28, in which the jet pump further comprises a fluid injection assemblyat least a portion of the second fluid stream first flange coupled to the injector for securing the injector to the housing; an inlet tube and a second flange coupled to the inlet tube for securing the inlet tube to the housing; in which the first and second flanges are sealingly coupled to the housing via friction welds.  
37. A separator according to claim 36, in which the jet pump is a primary jet pump and the separator comprises a secondary jet pump for evacuating the contaminants from the second first flange is an inner flange and the second communication chamber is defined between the inlet tube and the injector which communicates with the secondary jet pump.


Allowable Subject Matter
Claims 1-6, and 8-37 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, no single prior art reference of record discloses and no combination thereof makes obvious, in addition to the other limitations of claim 1, the combination of limitations: a communication port extending through a wall of the diffuser, and at least a portion of the communication port overlapping the lip in a radial direction perpendicular to a longitudinal center axis of the diffuser, and with at least a portion of the port inlet located below a longitudinal center axis of the diffuser during use. 
Closest prior art of record:
Saunders discloses a lip at the transition portion; however, Sanders does not disclose e.g. at least a portion of the channel 40 is not located below the longitudinal center axis of the diffuser during use, and the channel 40 is an inlet for fluid to enter into the chamber 11 not a communication port where  entrained contaminants which have become separated from the first fluid stream during flow along the flow path can be removed from the diffuser through the communication port.  
Nagenkogl and Ewan both disclose a communication port/drain having at least a portion below the longitudinal center axis of the diffuser (10 and 110 respectively) but these references do not disclose the use of a lip at the transition portion.
Buss appears to disclose an element 31 that could be considered a diffuser with a lip; however, the port 33 is an inlet that does not extend through a wall of the diffuser but rather it extends through a wall outside of element 31 that is a wall of a chamber and nozzle of decreasing diameter in a flow direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Election/Restrictions
Independent claim 1 is allowable. Since all other claims depend directly or indirectly from independent claim 1, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of allowable claim 1. Specifically, the restriction requirement discussed between Examiner Dung H Bui and Attorney Christopher Hayes Hunter on July 6, 2021 regarding Invention I claims 1-25, Invention II claims 26, and Invention III claims 27-37 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/             Examiner, Art Unit 3746